Citation Nr: 1733562	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for flat feet (pes planus)

2.  Entitlement to service connection for a back disorder, including secondary to pes planus

3.  Entitlement to service connection for an adjustment disorder with depressed mood, bereavement, depression not otherwise specified, claimed as post-traumatic stress disorder. 

4.  Entitlement to total disability due to individual unemployability. 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq. 



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from March to July 1977 and on active duty from January 1979 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 1981 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a September 2006 rating decision by the Montgomery, Alabama RO.

The Board remanded the case in June 1982 for an examination related to the Veteran's foot injury.  The Veteran did not attend the scheduled examination and in December 1982 the RO denied his claim.  Significantly, the case was never returned to the Board for final adjudication.  As such, the 1981 rating decision is still open. 

The issues of entitlement to service connection for, a back disorder, including secondary to pes planus; an adjustment disorder with depressed mood, bereavement, depression not otherwise specified, claimed as post-traumatic stress disorder; and total disability due to individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 1981  rating decision is not final and following a June 1982 remand by the Board the claim should have been returned to the Board for final adjudication. 

2.  The Veteran had a diagnosis of pes planus prior to entry into both periods of active service. 

3.  The evidence is at least equipoise that the Veteran's service aggravated his pes planus. 


CONCLUSION OF LAW

Pes planus existed prior to service but was aggravated inservice.  38 U.S.C.A. §§ 101(24), 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the issue addressed on the merits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101  (21), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

The Veteran contends that service connection is warranted for flat feet.  He contends that he was treated for foot problems, including arch and foot pain during service and his military duty aggravated his pes planus. 

As an initial matter, the record establishes that the Veteran has a current diagnosis of pes planus.  In the June 2016 VA examination, the examiner notes that the Veteran continues to have flat feet.  The Veteran also had the disorder on acceptance into service, as noted on his February 1977 report of medical examination. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).

The Veteran's service treatment records contain multiple complaints relating to foot pain while on active duty.  In addition to those complaints related to a March 1979 accident when an immersion heater fell on his left foot, the Veteran also complained of pain at the bottom of his feet.  He described it as though a pin was sticking into his foot.  Following the incident with the immersion heater, the Veteran was placed on a two week profile and told to wear sneakers.  In April 1979, the appellant reported continuing foot pain, and he was given arch supports and an extended profile. 

A June 2016 VA examination provided to the Veteran noted his in service injury and the fact that he wears arch supports on both feet.  The examiner opined that the Veteran's foot pain was more likely than not related to his flat feet and age related degenerative arthritis. 

The Veteran submitted a December 2016 opinion letter from a health care professional who agreed with the VA examiner's summation of the Veteran's history, but found that the appellant's pre-service pes planus was asymptomatic at the time of enlistment and that records clearly demonstrate an aggravation of his pes planus.  This aggravation was demonstrated by an increase in severity and frequency of his foot related symptoms as evidenced by foot pain during active duty and the need for arch supports as treatment. 

This health care professional also agreed with the VA examiner that the Veteran's current degenerative changes in his left foot were related to his flat feet.  Connecting it back to the evidence of aggravation, it was her professional opinion that "the Veteran's military service duties contributed to an aggravation of his bilateral pes planus beyond its normal progression". 

Considering that the appellant's Report of Medical History at service entrance concluded that he was in good condition save for complaints of flat feet, and that during active duty the claimant sought treatment several times, for painful feet which was diagnosed with bilateral pes planus requiring arch supports; the Board finds that the evidence at the least raises a reasonable doubt as to whether the Veteran's pre-existing pes planus increased in disability during active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that there was an increase in severity of the Veteran's pes planus during active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Hence, service connection for pes planus is granted. 


ORDER

Entitlement to service connection for bilateral pes planus based on inservice aggravation is granted.


REMAND

In light of the decision above granting entitlement to service connection for pes planus, additional development is warranted to determine whether the claims of entitlement to service connection for a back disorder, including secondary to pes planus; and an adjustment disorder with depressed mood, bereavement, depression not otherwise specified, claimed as post-traumatic stress disorder, are related to service. 

The claim for a total disability rating due to individual unemployability is inextricably intertwined with the outcome of the pending claims of entitlement to service connection for a back disability and an adjustment disorder.  Accordingly, consideration of the claim for individual unemployability benefits must be deferred pending the resolution of these pending service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any additional, relevant treatment the Veteran received for a back disorder, including secondary to pes planus; and an adjustment disorder with depressed mood, bereavement, depression not otherwise specified, claimed as post-traumatic stress disorder.  Make reasonable efforts to obtain any records identified and notify the appellant of any negative responses and what further steps VA will make concerning his claim.

2.  Thereafter, make arrangements for the Veteran to be examined by VA to determine the etiology of any diagnosed back and/or psychiatric disorder.  The VBMS file and a copy of this Remand should be provided and reviewed in conjunction with the opinions provided.  Following the examinations the examiners must opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back and/or psychiatric disorder is related to the claimant's military service.  If a direct relationship is not found the examiners must offer an opinion whether it is at least as likely as not that any diagnosed back and/or psychiatric disorder is caused or aggravated by the claimant's pes planus.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The clinicians must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the clinicians cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

The clinicians should note that standing alone an opinion that a disorder "is not caused by or a result of" another disorder does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the remaining claims of entitlement to service connection for a back condition, including secondary to pes planus, and an adjustment disorder with depressed mood, bereavement, depression not otherwise specified, claimed as post-traumatic stress disorder, to include secondary to pes planus; as well as entitlement to a rating for total disability due to individual unemployability.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


